Citation Nr: 0110912	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  89-47 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a 
stroke and/or an ischemic episode.


REPRESENTATION

Appellant represented by:	Oliver Nelson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had oceangoing service as a Merchant Marine from 
April 1944 to June 1945, and service with the United States 
Army from December 1945 to December 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 1988 by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  In the decision, the RO determined 
that the veteran had not presented new and material evidence 
to reopen a claim for service connection for ischemic 
episodes which had previously been denied by the Board in 
September 1975.  The veteran perfected an appeal of the 
determination that he had not reopened his claim.  A hearing 
was held before the Board in Washington, D.C., in August 
1990.  In a decision of November 1990, the Board denied the 
appeal.

The veteran subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 1992, the Court remanded the case to the Board for 
further development.  The Board, in turn, remanded the case 
to the RO for further development in March 1993.  

In December 1997, the Board issued a decision which again 
denied the veteran's appeal.  The veteran again appealed to 
the Court.  In October 2000, the Court issued an order 
vacating the Board's decision and remanding the case for 
further proceedings.  


REMAND

In the order of October 2000, the Court initially noted that 
a remand was required to afford the Board an opportunity to 
apply legal principles set forth in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998). In Hodge the Federal Circuit overruled 
the "reasonable possibility" legal standard for determining 
the materiality of newly presented evidence which had been in 
effect at the time of the Board's 1997 decision.  The Board 
finds that because the RO has not yet considered the claim 
under this new standard, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Accordingly, a remand to the RO for adjudication of 
the veteran's claim under the legal principles set forth in 
38 C.F.R. § 3.156(a) and Hodge is required.

The Court also cited several additional items as bases for 
vacating the Board's decision and remanding the case.  The 
Court stated that a supplemental statement of the case was 
required with respect to an October 1995 written statement 
from Dr. Nils R. Varney which had been received by the RO in 
February 1996.  A remand to the RO is required to correct 
this procedural deficiency.  

In the December 1997 decision, the Board noted that the RO 
had not issued statements of the case with respect to issues 
of entitlement to an increased rating for brain disease due 
to trauma, and a claim of clear and unmistakable error.  The 
Court noted that the Board had erroneously "referred" those 
matters to the RO for appropriate action rather than 
"remanding" the additional issues.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999) (holding that, where notice 
of disagreement is filed with decision and no statement of 
the case has been issued, the Board must remand, not refer, 
that issue to the RO for issuance of a statement of the 
case).  The Court further noted that a claim for a total 
disability rating based on individual unemployability also 
required a statement of the case.  Therefore, the Court 
remanded those issues to the Board for further remand to the 
RO for issuance of a statement of the case with respect to 
each issue.  Significantly, however, in October 1999, the RO 
issued a statement of the case which addressed each of those 
issues.  Accordingly, a remand by the Board to have the RO 
issue a statement of the case is no longer required.

Finally, the Court noted that the veteran had testified 
during a hearing held in October 1995 that an MRI of his head 
had shown "a myocardial infarction of the white matter of 
[his] brain", and that the hearing officer had not fulfilled 
a duty under 38 C.F.R. § 3.103(c)(2) to suggest to the 
veteran that he could obtain any available records that would 
support such a medical opinion.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should write to the veteran 
and suggest that he could obtain any 
available records that would support a 
medical opinion that an MRI of his head 
had shown "a myocardial infarction of 
the white matter of [his] brain".

2.  Thereafter, the RO should determine 
whether new and material evidence has 
been presented to reopen the claim for 
service connection for residuals of a 
stroke and/or an ischemic episode by 
applying the legal principles set forth 
in 38 C.F.R. § 3.156(a) and Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

3.  If the benefit sought on appeal is 
not granted, the appellant and 
representative should be furnished a 
supplemental statement of the case which 
addresses the October 1995 written 
statement from Dr. Nils R. Varney and any 
other evidence received since the 
previous supplemental statement of the 
case.  The veteran and his representative 
should be given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




